Allowable Subject Matter
Claims 26, 27, 29-32, 34-36, 38-41 and 43-45 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of record taken alone or in combination fail to disclose or suggest the combination of the claim limitations "a vehicle platoon which obtains information about the first vehicle, when the first vehicle is within a first distance behind the vehicle platoon, determining whether to allow the first vehicle to overtake the vehicle platoon based on the obtained information, providing, based on a result of the determining, a first indication to at least one of: a) a first radio node in the first vehicle, and b) a second radio node in one of the second vehicles in the vehicle platoon, wherein the first indication is a request for at least one of the second vehicles in the vehicle platoon to create a space for overtaking in the vehicle platoon for the first vehicle, the space being based on the obtained information, obtaining a second indication that the space has been created, from at least one of: a) the second radio node and b) a third radio node in one of the second vehicles in the vehicle platoon, and providing, as a fifth indication, an instruction for the at least the one of the second vehicles in the vehicle platoon to close the created space, the fifth indication provided to at least one of: i) the second radio node and ii) the third radio node in one of the second vehicles in the vehicle platoon" which provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention in the manner claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CURTIS J KING/Primary Examiner, Art Unit 2684